Case 1:19-cv-01258-PAB-NYW Document 3 Filed 04/30/19 USDC Colorado Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-01258

  CHRISTIE CHAFFEE,

                 Plaintiff,

  v.

  GREAT-WEST LIFE & ANNUITY INSURANCE
  COMPANY and
  MARCUS WASHINGTON an individual,

                 Defendants.



         DEFENDANT GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY’S
                    CORPORATE DISCLOSURE STATEMENT


         Pursuant to Rule 7.1 of Federal Rule of Civil Procedure, Defendant Great-West Life &

  Annuity Insurance Company (“Great-West”) hereby states that it is incorporated under the laws of

  the State of Colorado, and its principal place of business is located in Colorado. Great-West is a

  wholly-owned subsidiary of GWL&A Financial Inc., which is not publicly traded. No publicly

  held corporation owns 10 percent or more of the stock of Great-West Life & Annuity Insurance

  Company. GWL&A Financial Inc. is wholly owned by Great-West Lifeco US, LLC (“Lifeco”).
Case 1:19-cv-01258-PAB-NYW Document 3 Filed 04/30/19 USDC Colorado Page 2 of 3




  Dated: April 30, 2019                   Respectfully submitted,



                                          s/ Tamera D. Westerberg
                                          Tamera D. Westerberg
                                          Chuan “CiCi” Cheng
                                          Wheeler Trigg O’Donnell LLP
                                          370 Seventeenth Street, Suite 4500
                                          Denver, CO 80202-5647
                                          Telephone: 303.244.1800
                                          Facsimile: 303.244.1879
                                          Email: westerberg@wtotrial.com
                                                  cheng@wtotrial.com

                                          Attorneys for Defendants
                                          Great-West Life & Annuity Insurance
                                          Company and Marcus Washington




                                      2
Case 1:19-cv-01258-PAB-NYW Document 3 Filed 04/30/19 USDC Colorado Page 3 of 3




                          CERTIFICATE OF SERVICE (CM/ECF)

         I HEREBY CERTIFY that on April 30, 2019, I electronically filed the foregoing
  DEFENDANT GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY’S
  CORPORATE DISCLOSURE STATEMENT with the Clerk of Court using the CM/ECF
  system which will send notification of such filing to the following email addresses:

               Claire E. Hunter
                chunter@hkm.com

               Jesse K. Fishman
                jfishman@hkm.com

         I FURTHER CERTIFY that counsel for Plaintiff in this action has been served with the
  foregoing document by U.S. Mail as follows:

         Claire E. Hunter
         Jesse K. Fishman
         HKM Employment Attorneys LLP
         730 17th St Suite 750
         Denver, Colorado 80202




                                           s/ Julie Christman for Tamera D. Westerberg
